Case 8:19-cv-02558-TPB-AAS Document 70 Filed 12/17/20 Page 1 of 5 PageID 1492




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

PREMIER TRAILER LEASING, INC.,

      Plaintiff,

v.                                             Case No. 8:19-cv-2558-T-60AAS

DM WORLD TRANSPORTATION,
LLC, and ABDUVOSIT RAZIKOV,

      Defendants.
______________________________________/

                                     ORDER

      Premier Trailer Leasing, Inc. (Premier) moves for entry of default against

Garnishee T.D. Bank, N.A. (T.D. Bank). (Doc. 62).

 I.   BACKGROUND

      Premier sued DM World Transportation, LLC, and Abduvosit Razikov for

breach of contract and breach of guaranty, among others. (Doc. 1). Premier moved for

summary judgment on its claim of breach of guaranty against Mr. Razikov. 1 The court

granted Premier’s motion for summary judgment and entered a judgment in favor of

Premier against Mr. Razikov for $1,351,276.99. (Docs. 44, 46).

      To collect on this judgment, Premier moved ex parte for a writ of garnishment

against T.D. Bank because Premier believed T.D. Bank “possesses or controls goods,




1 DM World Transportation, LLC filed a suggestion of bankruptcy and the court
stayed the case. (Docs. 38, 39). Premier successfully moved to reopen the case as to
Mr. Razikov. (Docs. 40, 41).
                                          1
Case 8:19-cv-02558-TPB-AAS Document 70 Filed 12/17/20 Page 2 of 5 PageID 1493




monies, chattels or effects belonging to Razikov.” (Doc. 54, ¶4). An October 21, 2020

order found Premier satisfied the requirements for issuance of writ under Florida

law. (Doc. 56). The Clerk issued the writ of garnishment to Premier. (Doc. 57).

      Premier now requests entry of default against T.D. Bank for failing to answer

the writ of garnishment. 2 (Doc. 62). T.D. Bank has not responded.

II.   ANALYSIS

      Premier moves for entry of default against T.D. Bank for failure to answer the

writ of garnishment. (Doc. 63). As Premier correctly notes, Florida law requires “the

garnishee to serve an answer on the plaintiff within 20 days after service of the writ.”

Fla. Stat. § 77.04. “If the garnishee fails to answer as required, a default shall be

entered against him or her.” Fla. Stat. § 77.081(1). Also under Rule 55(a), when a

defendant fails to “plead or otherwise defend, and that failure is shown by affidavit

or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

      However, “[p]rior to directing the Clerk to enter a default, the Court must first

determine whether the plaintiff properly effected service of process.” Pree v. Pickle

Pro, LLC, 2:17-cv-42-FTM-29CM, 2018 WL 6304864, at *1 (M.D. Fla. Dec. 3, 2018).

To serve a corporation, the plaintiff can either deliver “a copy of the summons and

complaint to an officer, a managing or general agent authorized by appointment or

law to receive service of process and—if the agent is one authorized by statute to




2Because Premier’s certificate of service did not include T.D. Bank, the court required
Premier to send the motion to T.D. Bank and file an updated certificate of service.
(Doc. 63). Premier timely provided an updated certificate of service. (Doc. 64).
                                           2
Case 8:19-cv-02558-TPB-AAS Document 70 Filed 12/17/20 Page 3 of 5 PageID 1494




receive service and the statute so requires—by also mailing a copy of each to the

defendant” or following the state law for serving a summons in the state where the

district court is located or where service is made under Rule 4(e)(1). Fed. R. Civ. P.

4(h).

        Florida law “establishes the proper location for service of process upon a

financial institution for all types of service of process to be made on a financial

institution.” Fla. Stat. § 655.0201(1). Additionally, Florida law provides that

        A financial institution authorized by federal or state law to transact
        business in this state may designate with the Department of State a
        place or registered agent located within the state as the financial
        institution’s sole location or agent for service of process, notice, levy, or
        demand. Any such place or registered agent so designated must be open
        and available for service of process during regular business hours on
        regular business days, which, at a minimum, is any time between the
        hours of 9 a.m. and 5 p.m. local time, on Mondays through Fridays,
        excluding federal and Florida holidays. After a financial institution
        designates a place or registered agent within this state, such place or
        registered agent is the sole location for service of process, including
        service for actions related to garnishment, levy, injunctions, lawsuits,
        and the attachment of safety deposit boxes, in accordance with chapters
        60, 76, and 77, and the Florida Rules of Civil Procedure.

Fla. Stat. § 655.0201(2) (emphasis added). Only if the financial institution does not

have a registered agent, then service of process can be made “to any officer, director,

or business agent of the financial institution.” Fla. Stat. § 655.0201(3).

        Here, Premier served Mr. Jeff Reyes, a customer service representative at a

T.D. Bank location in Altamonte Springs, Florida. (Doc. 62, Ex. 1). Premier’s service

of the writ of garnishment on Mr. Reyes did not comply with Florida law. Because

T.D. Bank is a financial institution, Premier needed to serve T.D. Bank’s registered


                                             3
Case 8:19-cv-02558-TPB-AAS Document 70 Filed 12/17/20 Page 4 of 5 PageID 1495




agent as stated in Florida Statute § 655.0201(2). Premier does not state that T.D.

Bank does not have a registered agent in Florida and a quick search of the Florida

Department of State, Division of Corporation’s website shows that T.D. Bank has a

registered agent. 3 But see U.S. Bank Nat’l Ass’n v. Sararo, No. 2:16-cv-733-FtM-

99CM, 2017 WL 1838634, at *1 (M.D. Fla. May 8, 2017) (finding service was proper

on an authorized agent of the bank when the bank had no registered agent). Thus,

Premier did not properly serve T.D. Bank with the writ of garnishment.

      Upon review of Premier’s Affidavit of Service, Premier used a process server to

serve the writ of garnishment. (Doc. 62, Ex. 1). However, federal law governs who

may serve a writ of garnishment. See Fed. R. Civ. P. 69(a)(1) (“The procedure . . . in

proceedings supplementary to and in aid of judgment . . . must accord with the

procedure of the state where the court is located but a federal statute governs to the

extent it applies.”). Because the Federal Rules of Civil Procedure have the force of a

federal statute, Rule 4.1 governs the service of process. See Sibbach v. Wilson & Co.,

312 U.S. 1, 13 (1941) (stating a federal rule established within the power delegated

to the Supreme Court “has the force of a federal statute”). “Process—other than a

summons under Rule 4 or a subpoena under Rule 45—must be served by a United

States marshal or deputy marshal or by a person specially appointed for that




3Search for Corporations, Limited Liability Companies, Limited Partnerships, and
Trademarks by Name, Florida Department of State, Division of Corporations,
http://search.sunbiz.org/Inquiry/CorporationSearch/ByName (last visited Dec. 17,
2020). A search of “T.D. Bank” provides a registered agent name and address: United
States Corporation Company, 1201 Hays Street, Tallahassee, FL 32301-2525.
                                          4
Case 8:19-cv-02558-TPB-AAS Document 70 Filed 12/17/20 Page 5 of 5 PageID 1496




purpose.” Fed. R. Civ. P. 4.1(a). If Premier seeks to use a process server to serve the

writ of garnishment, then it must move for permission from the court or can use the

U.S. Marshals Service. See Sumner v. Garner, No. 6:18-cv-40-Orl-28GJK, 2019 WL

6716193, at*1–2 (M.D. Fla. Dec. 9, 2019) (granting the plaintiff’s request to appoint

special process server to serve writ of garnishment).

III.   CONCLUSION

       Because Premier did not follow Florida law in serving T.D. Bank with the writ

of garnishment and who could serve the writ of garnishment, Premier’s motion for

entry of default (Doc. 62) is DENIED WITHOUT PREJUDICE.

       ORDERED in Tampa, Florida on December 17, 2020.




                                          5
